Citation Nr: 0619136	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
characterized as panic disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1954 to June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision.  In September 
2003, the veteran appeared at a video conference hearing 
before the undersigned.  Subsequently, in March 2004, the 
Board remanded for further development. 

In his July 2005 statement, the veteran appears to raise a 
claim for service connection for tinnitus.  This matter has 
not been adjudicated and is referred to the RO for any action 
deemed appropriate. 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part. 


REMAND

The Board's previous remand instructed the RO to obtain a VA 
psychiatric examination of the veteran.  That was 
accomplished.  However, it was also requested that the 
examiner render an opinion as to whether it is as likely, 
more likely, or less likely than not that any currently shown 
psychiatric disability is related to the veteran's period of 
service.  This was not done.  The Board is responsible for 
entering the final decision on behalf of the Secretary in 
claims for entitlement to veterans' benefits, see 38 U.S.C.A. 
§ 7104(a), and as such, remand instructions to the RO in an 
appealed case are neither optional nor discretionary.  See 
e.g. Stegall v. West, 11 Vet. App. 268 (1998) (The United 
States Court of Appeals for Veterans Claims vacated and 
remanded a Board's decision because it failed to ensure that 
the regional office achieved full compliance with specific 
instructions contained in a Board remand).



Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims 
folder to the examiner who conducted the 
VA psychiatric examinations in October 
2004 and February 2005.  The examiner 
should indicate whether it is as likely, 
more likely, or less likely than not that 
the diagnosed mood disorder is related to 
the veteran's period of service.  A 
complete rationale for all opinions 
expressed must be provided, and the 
examiner should reconcile any opinion 
with the findings from the May 1956 
general medical examination and the 
October 2004 and February 2005 
examination reports.  The copy of the 
examination report and all completed test 
reports should thereafter be associated 
with the claims folder.

2.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a psychiatric disability.  
If the benefit requested on appeal is not 
granted, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant action 
taken on the claim.  A reasonable period 
of time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


